     Case: 3:19-cv-00363-TMR Doc #: 17 Filed: 05/26/20 Page: 1 of 2 PAGEID #: 817




                       UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                           (Western Division at Dayton)

TAGNETICS, INC.,                           *

        Appellant,                         *

v.                                         *      CASE NO.: 3:19-cv-00363-TMR

KENNETH KAYSER, et al.,                    *

        Appellees.                         *

        *      *      *      *     *   *     *   *                 *   *      *
                                  NOTICE OF APPEAL

        Pursuant to FED. R. APP. P. 3, notice is hereby given that Appellant Tagnetics, Inc.,

hereby appeals to the United States Court of Appeals for the Sixth Circuit from this Court’s

Entry and Order Affirming the Bankruptcy Court’s October 25, 2019 Order and

Terminating Case [ECF No. 16], which was entered in this action on the 27th day of April,

2020.



                                           Respectfully submitted,

                                                  /s/ Stephen B. Stern
                                           Stephen B. Stern, Admitted Pro Hac Vice
                                           KAGAN STERN MARINELLO & BEARD, LLC
                                           238 West Street
                                           Annapolis, MD 21401
                                           (410) 216-7900 – Telephone
                                           (410) 705-0836 - Facsimile
                                           stern@kaganstern.com (email)

                                           Counsel for Appellant
                                           Tagnetics, Inc.
   Case: 3:19-cv-00363-TMR Doc #: 17 Filed: 05/26/20 Page: 2 of 2 PAGEID #: 818




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, a copy of the foregoing Notice of Appeal was served
(i) electronically on the date of filing through the Court’ s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) electronically by email
to Kenneth W. Kayser. (drkwkayser@gmail.com), Ronald E. Early (ronald.earley1@gmail.com)
and Jonathan Hager (pufferboater@gmail.com), and (iii) by First Class U.S. Mail on May 26,
2020 addressed to:

Kenneth W. Kayser
PO Box 115
Catawba, VA 24070

Ronald E. Early
6429 Winding Tree Drive
New Carlisle, OH 45344

Jonathan Hager
842 Paint Bank Road
Salem, VA 24153

MaryAnne Wilsbacher
Office of the United States Trustee
170 North High Street
Suite 200
Columbus, Ohio 43215


                                                               /s/ Stephen B. Stern
                                                               Stephen B. Stern




                                                  2
